Citation Nr: 0921077	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating from December 10, 
2001 to November 4, 2004, and from August 1, 2005 for the 
service-connected discordant stage II non-Hodgkin's lymphoma 
on the basis of active disease or during a treatment phase 
(rated as 100 percent disabling from 11/5/04 through 
7/31/05).

2.  Entitlement to service connection for residual 
postoperative bilateral cataracts as secondary to the 
service-connected discordant stage II non-Hodgkin's lymphoma.

3.  Entitlement to separate compensable ratings for 
peripheral neuropathy of the upper right and left extremities 
and the right lower extremity, claimed as numbness of the 
fingers of the right and left hands, and the bottom of the 
right foot, as residuals of the service-connected discordant 
stage II non-Hodgkin's lymphoma.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the left knee 

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right ankle/foot condition.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2002 and March 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The July 2002 rating decision denied service connection for 
left knee arthritis and a disability of the right foot/ankle, 
both on the basis that no new and material evidence had been 
received to reopen previously denied claims.  The Veteran's 
Notice of Disagreement (NOD) with that determination was 
received at the RO in September 2002.  A Statement of the 
Case (SOC) was issued in October 2003 and the RO received the 
Veteran's VA Form 9, substantive appeal in October 2003.  In 
a statement received at the RO in August 2005, the Veteran 
indicated his desire to withdraw his pending appeal as to the 
issues of whether new and material evidence had been received 
to reopen previously denied claims of service connection for 
left knee arthritis and a right foot/ankle disability.

The March 2003 rating decision granted service connection for 
discordant stage II non-Hodgkin's lymphoma and assigned a 
noncompensable rating effective from December 10, 2001, on 
the basis that the Veteran's non-Hodgkin's lymphoma had been 
in remission for at least six months prior to December 10, 
2001, the date on which the Veteran filed his claim of 
service connection.

The Veteran's Notice of Disagreement with that determination 
was received at the RO in September 2002.  During the 
pendency of the appeal, the RO issued another rating decision 
in March 2004 that confirmed and continued the noncompensable 
rating assigned for the service-connected non-Hodgkin's 
lymphoma; however, a separate grant of service connection was 
awarded for impotence, as a residual of the radiation and 
chemotherapy associated with the service-connected non-
Hodgkin's lymphoma, and a noncompensable rating was assigned.  
A special monthly compensation (SMC) was awarded on the basis 
of loss of use of a creative organ.

In 2004, the Veteran suffered a recurrence of the non-
Hodgkin's lymphoma.  He was treated with chemotherapy and 
radiation, and a 100 percent rating was assigned from 
November 4, 2004 through July 31, 2005 on the basis of active 
disease or treatment.  A noncompensable rating was 
subsequently assigned beginning on August 1, 2005.  

In his VA Form 9, received at the RO in June 2005, the 
Veteran requested to appear for a personal hearing before a 
Veterans Law Judge sitting at the RO.  The hearing was 
scheduled for April 2009; however one day prior to the 
hearing, the Veteran cancelled the hearing and requested that 
the Board issue a decision on the evidence of record. 

The issues have been recharacterized on the cover page of 
this decision to comport with the medical evidence of record 
and the rating schedule.


FINDINGS OF FACT

1.  The Veteran's initial chemotherapy and radiation for the 
service-connected discordant stage II non-Hodgkin's lymphoma 
ended in March 2001, over six months before the RO received 
the Veteran's claim of service connection for discordant 
stage II non-Hodgkin's lymphoma. 

2.  Between December 10, 2001 and November 4 2004, the 
Veteran's service-connected discordant stage II non-Hodgkin's 
lymphoma was in remission without active disease, or a 
treatment phase that concluded less than six months prior to 
December 10, 2001.

3.  As of August 1, 2005, the Veteran's discordant stage II 
non-Hodgkin's lymphoma has been in remission without active 
disease, and the last treatment phase concluded in December 
2004, six months prior to August 1, 2005.

4.  The medical evidence of record indicates that the Veteran 
has residual peripheral neuropathy of the upper right and 
left extremities and the right lower extremity that is 
productive of numbness in the fingers of each hand and the 
right foot, secondary to treatment received for the service-
connected discordant stage II non-Hodgkin's lymphoma, but 
which results in no more than mild incomplete paralysis of 
the affected nerves.  

5.  The medical evidence of record indicates that the Veteran 
has bilateral cataracts secondary to chemotherapy and 
radiation associated with the service-connected discordant 
stage II non-Hodgkin's lymphoma.

6.  In a statement received at the RO in August 2005, and 
prior to the promulgation of a decision in the appeal, the 
Veteran indicated his request to withdraw from appellate 
status the issues of whether new and material evidence has 
been received to reopen previously denied claims of service 
connection for left knee arthritis and a right ankle/foot 
condition


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected discordant stage II non-Hodgkin's 
lymphoma on the basis of active disease or during a treatment 
phase from December 10, 2001 to November 4, 2004; and on or 
after August 1, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 
4.20, 4.27, 4.117 Diagnostic Code 7715 (2008).

2.  Since the effective date of service connection for 
discordant stage II non-Hodgkin's lymphoma, the criteria for 
the assignment of separate 10 percent ratings, but no higher, 
for residual peripheral neuropathy of each of the upper 
extremities and the right lower extremity, as a result of 
treatment for the service-connected discordant stage II non-
Hodgkin's lymphoma have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 
4.27, 4.117, 4.127a, Diagnostic Codes 7715, 8514, 8515, 8520, 
8525 (2008).

3.  The criteria for entitlement to service connection on a 
secondary basis, for residual bilateral postoperative 
cataracts as a result of treatment for the service-connected 
discordant stage II non-Hodgkin's lymphoma have been met.  38 
U.S.C.A. § § 1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.303 (2008).  

4.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim of service connection for left knee arthritis 
have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2008).

5.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim of service connection for a right ankle/foot 
disability have been met.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The Veteran has withdrawn his appeal as to the issues of 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
for left knee arthritis and a right foot/ankle disability, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration with regard to those issues.  
Accordingly, the Board does not have jurisdiction to review 
the issues of whether new and material evidence has been 
received to reopen previously denied claims of entitlement to 
service connection for left knee arthritis and a right 
foot/ankle disability and they are dismissed.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

With regard to the underlying service connection claim, the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, the underlying service 
connection claim was granted, and therefore any defect with 
regard to the pre-adjudicatory notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the veteran 
is challenging the initial rating assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. At 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the RO provided the Veteran with a subsequent 
duty-to-assist letter in November 2008 that specifically 
addressed the issues of how VA assigns an effective date and 
the assignment of initial ratings for any grant of service 
connection.

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

III.  Increased Ratings

The veteran seeks a compensable rating for the service-
connected discordant stage II non-Hodgkin's lymphoma (or 
"NHL") on the basis of active disease or treatment; and/or, 
on the basis of the residuals therefrom.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's NHL is rated pursuant to the governing criteria 
at 38 C.F.R. § 4.117, Diagnostic Code 7715.  Under Diagnostic 
Code 7715, non-Hodgkin's lymphoma with active disease or 
during a treatment phase warrants a 100 percent evaluation.  
The 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by VA examination.  If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715.

The medical evidence of record reveals that the Veteran was 
diagnosed with NHL at Brooke Army Medical Center in 2000.  A 
small cell was found at the right orbit, and then a large 
cell was discovered at the left axilla.  The Veteran was 
treated with chemotherapy and radiation.  This treatment 
ended in March 2001.  

By the time the Veteran filed his original claim of service 
connection for NHL in December 2001, over six months had 
passed since the conclusion of his lymphoma treatment, in 
March 2001.  Thus, the RO correctly assigned an initial 
noncompensable rating assigned as of December 10, 2001 (the 
date of claim) for the service-connected NHL on the basis of 
no active disease or treatment, and with more than six months 
having passed since the last course of treatment.  

At a November 2003 VA examination, the Veteran reported 
having shortness of breath, ever since he underwent 
chemotherapy.  He denied cough and sputum, but asserted that 
the shortness of breath interfered with his activities.  The 
Veteran also reported numbness of his fingertips and on the 
bottom of his right foot, secondary to the chemotherapy.  The 
Veteran was reportedly totally impotent since chemotherapy.  
He denied any known heart problems.  

On examination, the Veteran appeared well-nourished, well-
developed and in no distress.  He was alert and cooperative.  
He did not appear to be ill.  Skin was negative and the neck 
was supple.  There was no cervical lymphadenopathy.  There 
were no nodes anywhere.  The lungs were clear to auscultation 
and percussion with decreased breath sounds throughout.  
There were no rales, no rhonchi, and no wheezes.  The heart 
appeared normal.  The diagnosis was non-Hodgkin's lymphoma 
status post treatment with six courses of "CHOP" and 
radiation, with the last in March 2001, without any evidence 
of recurrence.  Residual from chemotherapy of numbness of 
fingers and bottom of right foot; and, total impotence 
secondary to chemotherapy.  

In light of the November 2003 examination findings, the RO 
issued a rating decision in March 2004 that granted service 
connection for impotence [as a residual of chemotherapy] and 
assigned a noncompensable rating.  Although a noncompensable 
rating was assigned for the residual impotence, the Veteran 
was awarded SMC on the basis of loss of use of a creative 
organ.  The same rating decision also confirmed and continued 
the noncompensable rating assigned for the service-connected 
NHL on the basis of active disease or treatment.  

The RO did not address the Veteran's shortness of breath or 
numbness of the hands and right foot.  

The noncompensable rating was correctly continued until 
November 5, 2004, when the medical evidence revealed that the 
Veteran had a recurrence of the NHL.  Records from the Brooke 
Army Medical Center show that in November 2004, a lump was 
noted under his left eyelid.  It was excised and found to be 
NHL.  He received a 30-day course of radiation therapy that 
was completed in December 2004.  Records also confirm that 
the Veteran developed cataracts in 2005.

At an October 2006 VA examination, the Veteran's NHL 
reportedly remained in remission.  The Veteran reported that 
he continued to work full-time, but nevertheless complained 
of constant fatigue, as well as night sweats.  The Veteran 
continued to complain of persistent numbness in his fingers 
and on the bottom of the right foot.  He reported that the 
numbness had not changed since his last evaluation in 
November 2003.  

On examination of the eyes, the pupils were equal, regular, 
and reactive to light.  Bilateral intraocular lens implants 
were noted.  There was no palpable cervical, axillary or 
inguinal lymphadenoapathy.  Chest was symmetric.  Lungs were 
clear to percussion and auscultation.  The abdomen was obese 
with no hepatosplenomegaly.  The extremities revealed trace 
pitting edema bilaterally.  There were multiple cherry 
angiomas noted on the trunk.  The diagnosis was NHL, 
discordant, initially diagnosed in August 2000; status post 
chemotherapy with CHOP completed in January 2001 followed by 
radiation to the left supraclavicular and axillary fields, 
completed in March 2001; recurrence of NHL, stage II in 
November 2004, at which time a nodule under the left eyelid 
was excised.  There had been no further therapy following the 
30-day course of radiation therapy that was completed in 
December 2004.

In light of the recurrence of NHL in November 2004, with 
treatment ending in December 2004, the RO issued a rating 
decision in November 2005 that, in pertinent part, correctly 
assigned a 100 percent rating for the service-connected NHL 
from November 5, 2004 through July 31, 2005.  A 
noncompensable rating was assigned beginning on August 1, 
2005.  The 100 percent rating was assigned based on active 
disease beginning with a diagnosis in November 2004.  
Radiation was completed in December 2004, and the 100 percent 
rating was assigned for six months after the conclusion of 
the radiation treatment.  At the end of the six month period 
following the conclusion of treatment, a noncompensable 
rating was correctly assigned.  

According to examinations in August 2008 and December 2008, 
the Veteran's NHL remained in remission.  

According to the rating criteria at 38 C.F.R. § 4.117, 
Diagnostic Code 7715, in the absence of active disease or 
treatment the residuals of the NHL are to be rated 
accordingly.  The above medical findings clearly show a 
diagnosis of impotence and numbness of the fingers of both 
hands and on the bottom of the right foot, as residuals of 
chemotherapy and/or radiation used to treat the service-
connected NHL.  In light of those findings, the RO 
subsequently granted service connection for the impotence, 
and awarded SMC on the basis of loss of use of a creative 
organ.  The RO did not, however, assign separate ratings for 
the residual peripheral neuropathy of the bilateral hands and 
right foot, despite the medical findings of a clear link 
between the peripheral neuropathy and the Veteran's 
chemotherapy and radiation treatment for the service-
connected NHL.  Given that the medical evidence of record has 
established that numbness of the fingers of both hands and 
the bottom of the right foot are residuals of the service-
connected NHL, the assignment of separate ratings for each 
extremity is warranted.  See 38 C.F.R. § 4.117, Diagnostic 
Code 7715.

Peripheral neuropathy of the upper extremity, and namely, the 
hands, is most appropriately rated pursuant to Diagnostic 
Code 8515.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of Code used should be upheld if supported by 
explanation and evidence).  For either the major (dominant) 
or minor (non-dominant) extremity, a disability rating of 10 
percent is warranted for mild incomplete paralysis of the 
median nerve.  A 20 percent disability rating is warranted 
for moderate incomplete paralysis of the minor extremity and 
a 30 percent disability rating is warranted for moderate 
incomplete paralysis of the major extremity.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  Higher ratings are assigned 
for severe incomplete paralysis or complete paralysis of the 
median nerve.  

For the lower extremities, the most appropriate Diagnostic 
Code under which to rate the Veteran's peripheral neuropathy 
of the right foot is Diagnostic Code 8520 as analogous to 
impairment of the sciatic nerve.  Under Diagnostic Code 8520, 
pertaining to paralysis of the sciatic nerve, mild incomplete 
paralysis warrants a 10 percent disability rating, moderate 
incomplete paralysis warrants a 20 percent disability rating, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.121a, Diagnostic Code 8520.  

According to the rating schedule, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve...When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  See 38 C.F.R. § 4.124a.  

In either case (upper and lower extremities) the medical 
evidence supports a finding of no more than mild incomplete 
paralysis affecting both hands and the right foot.  In the 
Veteran's NOD, he described a diminished grip strength in 
both hands, that caused him to routinely drop objects and 
interfered with his ability to manipulate objects.  
Additionally, the numbness in the right foot caused a 
"deficiency in balance and propulsion."  This evidence 
suggests that there is some functional limitation with regard 
to the hands and the right foot; however, at no time has the 
evidence indicated, or even suggested, that the Veteran's 
numbness of the hands and right foot rises to the level of 
moderate incomplete paralysis.  In addition, there is no 
indication that the numbness is not wholly sensory.  

The Veteran is able to work at a full-time job, and he has 
never indicated that he has trouble completing activities of 
daily living.  Given the consistent complaints of numbness in 
the fingers of both hands as well as the bottom of the right 
foot, coupled with the lay evidence that he has decreased 
grip strength and disruption of balance, the assignment of a 
10 percent rating for each affected extremity is warranted 
based on mild incomplete paralysis.  The criteria have been 
met for these 10 percent ratings, assignable for each upper 
extremity and the right lower extremity, since the effective 
date of service connection for the NHL, as there are no 
distinct time periods where the Veteran's symptoms of 
numbness warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Moreover, at no time has the 
peripheral neuropathy more nearly approximated that of a 
moderate degree.  

Finally, at his November 2003 examination, the Veteran 
complained of shortness of breath, and indicated that he had 
suffered from this ever since the conclusion of his 
chemotherapy.  On examination, however, there were no 
objective findings to account for the shortness of breath.  
The Veteran's examination of the heart and lungs were 
entirely normal.  Similarly, the Veteran complained of 
fatigue at his October 2006 examination, but the examiner did 
not associate the Veteran's fatigue to any diagnosed 
condition, and there was no diagnosis of chronic fatigue 
syndrome.  The other treatment records do not show complaints 
of, or treatment for, chronic fatigue or shortness of breath.  
Moreover, the examiners diagnoses clearly included impotence 
and numbness of the fingers and right foot, but there was 
absolutely no mention of a disability manifested by shortness 
of breath, dyspnea, any heart or lung deficiency or chronic 
fatigue syndrome.  Given the lack of a diagnosis, or 
objective findings relative to the heart or lungs, or 
fatigue, a separate rating for dyspnea and/or chronic fatigue 
syndrome, as a residual of the service-connected NHL is not 
warranted.  




IV.  Service Connection

The Veteran seeks additional compensation for other 
residuals, including, but not limited to, postoperative 
bilateral cataracts as secondary to the service-connected 
non-Hodgkin's lymphoma status post chemotherapy and 
radiation.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The August 2008 VA compensation & pension examination noted 
that the Veteran developed bilateral cataracts in 2005, as a 
result of the radiation.  In 2005, the left cataract was 
removed, but the examiner indicated that the right eye 
cataract had not yet been treated.  The diagnosis was NHL 
adequately treated with chemotherapy and radiation considered 
to be in remission; and, bilateral cataracts secondary to 
radiation therapy with left cataract extraction with lens 
implant.  

The December 2008 VA outpatient clinic note indicated that 
repeated MRI from March 2007 to July 2008 revealed stable 
postsurgical changes to the globe; and, no evidence of 
orbital lymphoma.  The Veteran's corrected visual acuity was 
20/20 in the right eye and 20/30 in the left eye.  Extra 
ocular muscles were full and confrontation visual fields were 
full.  Pseudophakia with intraocular lenses were noted in 
both eyes.  The examiner also noted that the Veteran had 
posterior vitreal detachment in both eyes, but that it was 
not related or caused by or a result of the NHL.  

At the time of the August 2008 examination, only the left 
cataract had been removed with lens replacement; however, at 
the time of the December 2008 examination, it appears that 
the Veteran had undergone cataract surgery for the right eye, 
given the findings of pseudophakia with intraocular lenses in 
both eyes.  Regardless, the medical evidence of record also 
shows that the Veteran's chemotherapy and radiation has 
caused bilateral cataracts.  

In light of the foregoing, service connection is warranted 
for postoperative bilateral cataracts.  


ORDER

A compensable rating for the service-connected non-Hodgkin's 
lymphoma on the basis of active disease or treatment phase 
for the period from December 10, 2001 to November 4, 2004, 
and from the period beginning on August 1, 2005, is denied.

Separate 10 percent ratings for peripheral neuropathy of the 
right hand, left hand and right foot, secondary to the 
service-connected non-Hodgkin's lymphoma, are granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for postoperative bilateral cataracts, 
secondary to the service-connected non-Hodgkin's lymphoma, is 
granted.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for left knee arthritis is dismissed.

The issue whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection for a right foot/ankle disability is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


